                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )
                                               )      Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
AND ROGER CLARY                                )
                                               )
                                               )
           Defendants                          )


                  NOTICE OF FILING FIRST AMENDED COMPLAINT

       On 12/15/2019, Plaintiff filed her First Amended Complaint. Rule 15 of the Federal

Rules of Civil Procedure allows a party to amend its pleading “once as a matter of course” either

within “21 days after serving it,” Fed. R. Civ. P. (a)(1)(A), or “21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever

is earlier,” Fed. R. Civ. P. 15(a)(1)(B). This First Amended Complaint was filed as a matter of

course, in accordance with a good faith interpretation of Fed. R. Civ. P. 15 (a)(1)(B). Plaintiff did

not seek leave of the Court to amend, for fear that the same could potentially be interpreted as

waiving her right to amend as a matter of course. See Steele v. LVNV Funding LLC, 2016 WL

593593 (E.D. Tenn. Feb. 12, 2016). The City of St. Joseph and Rebecca Hailey, which were the

first parties to answer or otherwise respond to Plaintiff’s Complaint, filed their answer with the

Court on November 25, 2019. Plaintiff filed her First Amended Complaint on December 15,

2019, within 21 days after the City of St. Joseph’s and Rebecca Hailey’s responsive pleading.



           Case 5:19-cv-06137-BP Document 20 Filed 12/15/19 Page 1 of 3
                                      Respectfully Submitted,

                                             STACY ARNOLD, Plaintiff

                                       /s/Stacy Arnold
                                      Stacy Arnold
                                      500 Westover Dr. #11589
                                      Sanford, NC 27330
                                      803-428-7024
                                      stacy.kaye.arnold@gmail.com




Case 5:19-cv-06137-BP Document 20 Filed 12/15/19 Page 2 of 3
                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Amended Complaint was filed

electronically with the Clerk of the Court on December 13, 2019, to be served by operation of

the Court’s electronic filing system upon all attorneys of record, including:

Christopher L. Heigele
Steven F. Coronado
Bay Otto Coronado PC – KCMO
4600 Madison Avenue
Suite 210
Kansas City, MO 64112-3019
cheigele@bayotto.com
scoronado@bayotto.com

Gregory P Goheen
McAnany, Van Cleave & Phillips, PA, - KCKS
10 East Cambridge Circle Drive
Ste. 300
Kansas City, KS 66103
ggoheen@mvplaw.com

Mark C. Beam-Ward
Beam-Ward, Kruse, Wilson & Fletes LLC
8645 College Boulevard
Suite 250
Overland Park, KS 66210
mbeamward@bkwflaw.com

Attorneys for Defendants

                                                                     _/s/ Stacy Arnold__________




          Case 5:19-cv-06137-BP Document 20 Filed 12/15/19 Page 3 of 3
